Opinion by
Mr. Justice Bell,
Plaintiff wife was walking south across Main Street at its intersection with Green Lane, in Philadelphia. She testified that when she was almost halfway across the street defendant’s vehicle, making a left turn, struck and threw her to the street. Defendant testified that he was driving on Green Lane; that he stopped for the light; that he started to turn left to *38go north on Main Street; that it was drizzling; that plaintiff had her umbrella up and walked into his car. He was driving 10 to 12 miles an hour; he stopped his car almost instantly and found plaintiff lying in the street beside his left rear door. Whether the defendant was negligent, and whether plaintiff was negligent or was guilty of contributory negligence were unquestionably matters of fact for the jury. The jury returned a verdict for defendant.
Plaintiff claimed severe injuries, particularly a neurotic condition, which she attempted to prove, (mainly) by the testimony of two doctors who saw her 2 and 3 years, respectively, after the accident. She claimed a loss of wages of approximately $6,000. A reading of her testimony impresses us as unfavorably as it did the jury and the trial Judge.
Plaintiffs (husband and wife) allege “they were deprived of a fair and impartial trial by (a) extended and advocatory examination of witnesses by the trial Judge; (b) improper remarks by the trial judge; (c) unfair treatment of counsel by the trial Judge; (d) improper rulings on evidence [which went almost entirely to the medical testimony]; and (e) unbalanced and erroneous charge.” We have read plaintiffs’ 34 points for charge which covered 21 pages, and the charge of the trial Judge, which covered 36 pages, and the 93 pages of the plaintiffs’ brief of argument. We deem it unnecessary to discuss in detail or at length the alleged errors; suffice it to say that we find no prejudicial error.
Judgment affirmed.
Mr. Justice Musmanno dissents.